ARNOLD, Judge.
We first note that the defendant’s statement of facts is over twenty pages long. Although Rule 28(c), N.C. Rules App. Proc. calls for a “full, non-argumentative summary” of facts, it also seeks only those “material facts necessary to understand” the case. The defendant’s voluminous statement of the facts was unnecessary and we discourage this waste of time and resources in the future.
Although the massive briefs, record, exhibits, and oral arguments in this case indicate that this is a complicated matter, resolution of two issues disposes of all questions.
*362First, the trial judge was correct to give the defendant a directed verdict on the plaintiffs’ breach of promissory note claim. On a G.S. 1A-1, Rule 50(a) motion for a directed verdict,
the court must consider the evidence in the light most favorable to the non-movant, deeming all evidence which tends to support his position to be true, resolving all eviden-tiary conflicts favorably to him and giving the non-movant the benefit of all inferences reasonably drawn in his favor.
Daughtry v. Turnage, 295 N.C. 543, 544, 246 S.E. 2d 788, 789 (1978). W. Shuford, N.C. Civil Practice and Procedure § 50-5 (2d ed. 1981).
Although the note here allowed the plaintiff to accelerate the entire balance of the unpaid note upon failure or default in making payment by the defendant, the defendant signed it “in our fiduciary capacity, but not individually. . . . First Union National Bank of North Carolina, Trustee.”
Under G.S. 36A-74(e), the current statute on trustee contracts, this language excluded the defendant as trustee from any personal liability. That statute states in part: “The addition of the word ‘trustee’ or the words ‘as trustee’ after the signature of a trustee to a contract shall be deemed prima facie evidence of an intent to exclude the trustee from personal liability.”
The plaintiffs did not offer sufficient evidence to overcome the defendant’s prima facie showing, even when considering all evidentiary conflicts in their favor. G.S. 36-35(c) was the relevant statute during much of this case until its repeal in 1977. See 1977 N.C. Sess. Laws Ch. 502, § 1. Because its provisions were verbatim to the current G.S. 36A-74(c), the result is the same under both statutes.
The second issue here is whether combining the plaintiffs stock with that of others to be sold was a breach of duty by the defendant in its fiduciary capacity. We hold that it was not.
G.S. 36A-2(a) states the standard of care for a fiduciary.
In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of another, a fiduciary shall observe the standard of judgment and care under the circumstances then prevailing, which an or-*363dinar ily prudent man of discretion and intelligence, who is a fiduciary of the property of others, would observe as such fiduciary; and if the fiduciary has special skills or is named a fiduciary on the basis of representations of special skills or expertise, he is under a duty to use those skills.
This standard is the same one stated in the RESTATEMENT (SECOND) of Trusts § 174 (1959).
We find no breach of trust by the defendant under this prudent man standard and reverse the verdict on the issue of breach of trust. The plaintiff argues that the defendant should be held to a higher standard of care because it represented special skills and induced the plaintiff to create the installment trust.
The record does not support this contention. The plaintiff’s husband, an officer of American Credit when the trust was created, testified that he encouraged the plaintiff to enter into the trust. Mr. Church was present at the plaintiff’s two meetings with the defendant’s representatives held to discuss the creation of the trust.
No overbearing by the defendant or financial duress of the plaintiff required her to sign the trust instrument. A reading of the entire transcript does not show a representation of skills greater than the average trustee. Absent such a representation, we refuse to hold that the defendant breached the prudent man standard.
The plaintiff also contends that the defendant breached its duty of loyalty by combining other shares of Wachovia stock with her stock for sale. She points to blockage discount, market overhang, and Wachovia’s status as a thinly traded stock as evidence that combination for sale is a breach of trust.
We find no authority holding that the combination of stock for sale like this case is a breach of a trustee’s duty of loyalty. In fact, Jimmie Tillman, a Vice-President of Interstate Securities in October, 1973 and the plaintiff’s witness at trial, testified that the marketing of stock was a matter of professional judgment and experience. This Court on appeal cannot substitute its business judgment for that of a company with years of expertise in the sale of publicly traded stock. As a result, the defendant will not be held liable for hiring Interstate Securities to market the stock.
*364Because we find that the defendant is not liable, it is unnecessary to discuss any alleged errors in the jury instruction on damages or the jury’s award of $10.
Reversed in part. Affirmed in part.
Judges Webb and Braswell concur.